Citation Nr: 0903039	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a initial rating higher than 20 percent for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2003 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that respectively granted service 
connection and awarded a 20 percent for a low back disability 
(degenerative disc disease, L4-L5, and L5-S1 (claimed as 
facet syndrome and arthritis)), effective August 15, 2003, 
and then denied an initial rating in excess of 20 percent for 
that disability.

The Board remanded the case for further development in May 
2008.  


FINDINGS OF FACT

1.  Since August 15, 2003, the date of service connection, 
the veteran's low back disability (degenerative disc disease, 
L4-L5, and L5-S1 (claimed as facet syndrome and arthritis)) 
has been manifested by severe limitation of motion of the 
lumbar spine.

2.  Since August 15, 2003, the veteran's low back disability 
has been productive of no more than severe intervertebral 
disc syndrome (IDS), characterized by recurrent attacks with 
intermittent relief.

3.  Since August 15, 2003, the veteran has not demonstrated 
unfavorable ankylosis of the entire thoracolumbar spine.

4.  Since August 15, 2003, the veteran's low back disability 
has not been manifested by incapacitating episodes of 
intervertebral disc disease requiring bed rest prescribed by 
a physician.

5.  Since August 15, 2003, the veteran's low back disability 
has not been productive of bowel or bladder impairment.  

6.  Since July 18, 2008, the veteran's low back disability 
has been productive of neurologic impairment of the left 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Since August 15, 2003, the criteria for a rating of 40 
percent, but no higher, for the orthopedic manifestations of 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 
5237, 5242, 5243 (2008).  

2.  Since July 18, 2008, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.123, 4.124, 4.124a; DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The veteran's claim for an increased rating for a low back 
disability arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the veteran in this 
case.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and which he authorized VA to request, have been obtained. 38 
U.S.C.A. § 5103A. VA has associated with the claims folder 
the service treatment records and VA medical reports of his 
post-service treatment for degenerative disc disease of the 
lumbar spine.  The veteran has also been afforded formal VA 
examinations in December 2003, May 2004, and July 2008 to 
evaluate the nature, extent and severity of that service-
connected disabilities.  Significantly, the Board observes 
that the veteran does not report that his degenerative disc 
disease of the lumbar spine has worsened since the time of 
his most recent VA examinations for each disability, and thus 
a remand is not required solely due to the passage of time 
since those examinations.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Higher Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. § Part 4 (2008).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). In this case, however, the veteran timely appealed 
the rating initially assigned for his low back disability on 
the original grant of service connection.  The Board must 
therefore consider entitlement to 'staged ratings' for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter 'Rating 
Schedule'), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as severe by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision as 
to an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Amended rating criteria 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change, but 
must apply both criteria to the period after the effective 
date of the regulatory change and determine which is more 
favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board has evaluated the veteran's low back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Board has evaluated the veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).  

Here, the veteran contends that his low back disability has 
warranted an evaluation in excess of 20 percent since August 
15, 2003, the date of service connection.  Since that time, 
the veteran's low back disability (degenerative disc disease, 
L4-L5, and L5-S1) has been rated 20 percent disabling under 
DC 5292, which contemplated limitation of motion of the 
lumbar spine.  Other applicable diagnostic codes include DC 
5293, which pertains to intervertebral disc syndrome (IDS), 
and 5295, which contemplates lumbosacral strain.  38 C.F.R. 
§ 4.71a, DCs 5293, 5295.  Additionally, under the revised 
diagnostic criteria as currently in effect, the veteran's low 
back disability may be rated under DC 5237, which pertains to 
lumbosacral strain, DC 5242, which contemplates degenerative 
arthritis of the spine, and DC 5243, which pertains to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008), 
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).  DC 5242, 
however, may not serve as a basis for an increased rating in 
this case.  The lumbar vertebrae are considered a group of 
minor joints that is ratable on parity with a major joint.  
38 C.F.R. § 4.45.  DC 5242 directs that degenerative 
arthritis of the spine be evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5243.  DC 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Regardless, the veteran is already in receipt 
of a compensable rating based on limitation of motion, and 
thus neither DC 5003 nor 5242 may serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DC 5003, 
5242.

It has not been contended or shown that the veteran had 
complete bony fixation of the spine (DC 5286) or ankylosis of 
the lumbar spine (DC 5289).  Accordingly, the diagnostic 
codes pertaining to those disabilities are not applicable 
during this period.  Additionally, radiographic evidence of 
vertebral fracture was not identified.  Therefore the 
diagnostic criteria pertaining to residuals of a fracture of 
the vertebra are not applicable because demonstrable 
deformity of a vertebral body was not shown (DC 5285).

Evidence for consideration includes October 2002 X-ray and 
Magnetic Resonance Imaging (MRI) reports, a second MRI report 
completed in June 2004, VA medical records dated from 
February 2004 to July 2008, and reports of VA examinations 
conducted in December 2003, May 2004, and July 2008.

The October 2002 X-ray examination was negative for any 
abnormalities involving the lumbar spine.  However, the MRI 
performed that month revealed a narrow disc space between the 
L5-S1, with bulging disc and mild narrowing of the L4-L5.  

On VA examination in December 2003, the examiner noted that 
the results of the October 2002 MRI were indicative of 
degenerative disc disease.  At that examination, the veteran 
complained of extreme low back pain, which he described as 
constant in nature and rated as a "10" on a scale of 1 to 
10.  According to the veteran, the pain was slightly worse on 
the right quadrant of his lower back, though he added that he 
also experienced pain on his left side.  He denied any 
radiculopathy.  The veteran stated that he used an orthotic 
device to ambulate and that he was able to walk approximately 
one block without any problems.  He reported that his low 
back pain interfered with his ability to stand for prolonged 
periods, run, climb stairs, perform yard work, sleep, and 
engage in sexual relations.  Nevertheless, the veteran denied 
any history of unsteadiness, falls, or painful flare-ups, as 
well as any weight loss, bladder problems, bowel complaints 
or erectile dysfunction associated with his low back pain.  
No incapacitating episodes were reported.  Range of motion 
testing revealed forward flexion to 50 degrees, extension to 
12 degrees, lateral bending to 19 degrees on the left and 12 
degrees on the right, and rotation to 10 degrees on the left 
and 12 degrees on the right.  There were no reports of pain 
with the above range of movement.  Nor was there any showing 
of additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

On VA examination in May 2004, it was noted that the veteran 
used a Transcutaneous Electrical Nerve Stimulation (TENS) 
unit "all the time" to alleviate his low back pain.  The 
veteran described the pain as constant, and rated it as an 
"8-10" on a scale of one to ten.  The veteran reported 
flare-ups associated with long periods of sitting or 
standing.  The veteran indicated that his back pain affected 
his daily activities in that it interfered with his job as a 
substitute teacher and prevented him from exercising as 
regularly or vigorously as he liked.  Nevertheless, he 
acknowledged that he had not experienced any incapacitating 
episodes in the last 12 months.  The veteran reported that he 
lifted weights for exercise, but did so in a "careful 
manner."  Additionally, the veteran stated that he 
occasionally used a back brace with some relief, but denied 
using other assistive devices.  Upon physical examination, 
the examiner noted that the veteran was alert and oriented 
and in no pain or acute respiratory distress.  The veteran 
walked without assistance, but wore a TENS unit.  The 
examiner noted evidence of spasm in the paraspinal area of 
the lumbar spine.  No spinal deformities were noted.  Range 
of motion testing revealed forward flexion to 50 degrees and 
rotation of the lumbar spine to 15 degrees.  During all 
ranges of motion the veteran exhibited pain.  While no 
additional limitation of motion was found due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, it was noted that the veteran "did not repeat the 
movement too many times" out of concern that he would 
experience increased pain.  Neurological evaluation revealed 
negative straight leg raising, bilaterally, and deep tendon 
reflexes of 1+ in the lower extremities, bilaterally.  The 
examiner reviewed magnetic resonance imaging (MRI) results 
from October 2002 and diagnosed the veteran as having 
degenerative disc disease of the lumbar spine.  A June 2004 
follow-up MRI administered at a VA medical facility was 
interpreted to show interval development of a small right 
paracentral disc protrusion at L5-S1 which contacted and 
minimally displaced the right S1 nerve root.  

The veteran's VA medical records dated from October 2004 to 
July 2008 reflect ongoing treatment for "constant sharp 
throbbing" low back pain.  The pain was noted to be 
aggravated by standing, running, and bending, and alleviated 
by a regimen of medication and rest.  Beginning in June 2006, 
the veteran reported that his low back pain radiated 
laterally to his hips.  However, there were no complaints or 
clinical findings of radiculopathy down to the lower 
extremities.  

Pursuant to the Board's May 2008 remand, the veteran was 
afforded a third VA spine examination in July 2008.  At that 
time, he complained of worsening low back pain, which he 
described as "sharp," "stabbing," and "throbbing" in 
nature.  It was noted that while the veteran's pain was a 
"10 out of 10" in the absence of medication, under his 
current treatment regimen he experienced a constant pain 
level of "2 out of 10," which periodically flared up to "5 
out of 10."  The pain was noted to radiate down the 
veteran's left leg.  Numbness was also reported in the left 
lower extremity.  This radiculopathy, according to the 
veteran, had its onset around 2007.  The veteran indicated 
that he was no longer using TENS or orthotic devices to 
relieve his low back pain.  He reported that, with 
medication, he was able to continue to work part-time as a 
substitute teacher and perform most daily living activities.  
However, he added that he was obligated to avoid prolonged 
standing and sitting, running, stair climbing, bending, heavy 
lifting, and other extensive physical exertion.  It was 
expressly noted that the veteran had not suffered any 
incapacitating episodes in the last 12 months due to his low 
back disability.  Physical evaluation revealed a limping gait 
due to radicular pain in the left leg and posterior thigh.  
Range of motion testing showed flexion to 40, extension to 
10, right lateral flexion to 14, left lateral flexion to 13, 
right rotation to 13, and left rotation to 20.  All ranges of 
motion were limited by pain.  However, no additional loss of 
motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination was found on repetitive use.  While there was 
no showing of lumbar muscle spasm, it was noted that veteran 
"could not hold his back still when pushed," suggesting 
that he had some lumbar muscle weakness."  Left and right 
straight leg raising led to low back pain.  However, 
neurological evaluation was negative for any leg muscle 
weakness or sensory or reflex abnormalities.  On X-ray the 
veteran was shown to have mild intervertebral disc space loss 
at the L5-S1 vertebra; no other significant changes were 
noted.  The diagnosis was degenerative disc disease at the 
L4-L5 and L5-S1 vertebrae, with sciatic symptoms in the left 
lower extremity but no weakness related to peripheral 
neuropathy.

The Board now turns to the applicable criteria.  Under the 
old schedular criteria of DC 5292, a higher rating of 40 
percent was warranted for severe limitation of lumbar motion.  
38 C.F.R. § 4.71a, DC 5292.  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral bending are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2.  

Based upon the ranges of motion recorded at the December 
2003, May 2004, and July 2008 examinations, the Board 
concludes that the veteran's limitation of motion during the 
relevant appeals period most accurately fell within the 
severe range.  On the above mentioned examinations, the 
veteran demonstrated forward flexion, extension, and left and 
right lateral bending that, at best, was slightly more and, 
at worst, was slightly less than 1/2 the normal ranges of 
motion.  Significantly, however, his ranges of motion were 
affected by pain and he displayed a limping gait and 
inability to hold his back still that suggested lumbar muscle 
weakness.  Additionally, the veteran reported that his low 
back disability was manifested by constant pain of a 
"sharp," "stabbing," and "throbbing" nature, which was 
exacerbated by prolonged sitting, standing, running, lifting, 
and bending.  Further, he stated that during his December 
2003 and May 2004 VA examinations that he was dependent on 
orthotic devices and TENS units to relieve his painful 
symptoms.  Although the veteran acknowledged that he was no 
longer using that equipment at the time of his most recent 
examination, he maintained that he still required medication 
to relieve his painful symptoms.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine and taking into account the DeLuca 
provisions for pain on use, the veteran's low back disability 
was analogous to severe limitation of motion and thus 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 
C.F.R. §§ 4.40, 4.45.  Because that represents the maximum 
rating under former DCs 5292 and 5295, a higher rating under 
those former regulations is not available.  Further, given 
the range of motion findings and the veteran's disc 
pathology, the preponderance of the evidence is against 
entitlement to a 60 percent rating under former DC 5293.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability also met the requirements for a 40 percent rating, 
but no higher.  According to the new regulations, his ranges 
of motion fell at most within the requirements for a 40 
percent rating: forward flexion of the thoracolumbar spine to 
30 degrees or less.  38 C.F.R. § 4.71a, DC 5237 (2008).  
There was no evidence showing that the disability was 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, under the new schedular criteria 
of DC 5237, a rating of 40 percent, but no higher, is 
warranted during the relevant appeals period.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome (IDS), would entitle the veteran 
to a higher rating, the evidence for consideration includes 
the December 2003, May 2004, and July 2008 VA examination 
reports and VA MRI reports and treatment records dated from 
October 2002 to July 2008.  After September 23, 2002, and 
prior to September 26, 2003, IDS could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  Here, the veteran did not 
report that he was bedridden as a result of his low back 
disability, and there is no evidence that he was prescribed 
bed rest by a physician for at least six weeks during any 
one-year period of the rating period under consideration.  To 
the contrary, on his VA examinations in May 2004 and July 
2008, the veteran expressly denied any incapacitating 
episodes in the previous 12 months, and there is no 
indication that he experienced such episodes at any other 
time during the relevant appeals period.  As such, there is 
no basis for a rating higher than 40 percent.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, '[c]hronic 
orthopedic and neurological manifestations "means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

There is no evidence of record showing incapacitating 
episodes as defined under DC 5293 or the General Rating 
Formula for Diseases and Injuries of the Spine (in effect 
from September 23, 2002, to September 26, 2003, and from 
September 26, 2003, to the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the reports 
of the veteran's VA examinations in December 2003, May 2004, 
and July 2008 reflect that the veteran had severe limitation 
of motion.  However, even taking into account the DeLuca 
provisions for pain on use, the veteran's ranges of motion 
were no worse than the criteria for a 40 percent rating under 
the general rating formula: forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  The 
requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of the entire thoracolumbar 
spine, were not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

As noted above, on his December 2003 VA examination, the 
veteran expressly denied that his low back disability was 
productive of any radiculopathy in the lower extremities.  On 
subsequent VA examination in May 2004, the examiner found 
evidence of spasm in the paraspinal area of the lumbar spine 
and noted deep tendon reflexes of 1+ in the lower 
extremities, bilaterally; however, there were no complaints 
or clinical findings of lower-extremity radiculopathy.  
Conversely, on VA examination on July 18, 2008, the veteran 
complained of radicular pain and numbness in his left leg and 
physical evaluation revealed a limping gait due to radicular 
pain in the left leg and posterior thigh, resulting in a 
diagnosis of sciatica.  Significantly, however, while the 
veteran maintained that his left leg radiculopathy had its 
onset in 2007, it was not noted in the record until the July 
2008 VA examination.  Nor were there any clinical findings 
showing other neurological abnormalities related to the 
veteran's low back disability.  

Although the veteran's examination report from May 2004 
contains findings of muscle spasm in the paraspinal area of 
the lumbar spine and deep tendon reflexes of 1+ in the lower 
extremities, bilaterally, the Board considers it significant 
that the veteran at that time did not complain of pain or 
numbness radiating down to his left lower extremity, as he 
did on subsequent examination in July 2008.  Additionally, 
while the veteran told the July 2008 VA examiner that his 
radiculopathy had started sometime in 2007, there is no prior 
clinical evidence of that condition in the claims folder.  
Accordingly, the Board finds that the overall clinical 
evidence of record supports a conclusion that the veteran had 
radiculopathy affecting his left lower extremity since July 
18, 2008, the date of his most recent VA examination.  That 
clinical evidence is not indicative, however, of muscle 
atrophy or muscle strength deficiency.  Indeed, as noted 
above, neurological evaluation at the time of the veteran's 
July 2008 VA examination was negative for any leg muscle 
weakness or sensory or reflex deficiencies.  The Board 
therefore finds that the veteran's left extremity 
radiculopathy symptoms during this period were primarily 
sensory in nature and compatible with incomplete paralysis of 
the sciatic nerve that is mild in degree.  Accordingly, the 
Board finds that the veteran is entitled to an award of 
separate 10 percent rating for the neurological 
manifestations of his low back disability in his left lower 
extremity under DC 8520.  The Board finds no evidence of 
organic changes, such as muscle atrophy, that would warrant a 
higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.

With respect to the veteran's right lower extremity, the 
Board acknowledges that on VA examination in May 2004, the 
veteran displayed deep tendon reflexes of 1+ in the lower 
extremities, bilaterally, and that on VA examination in July 
2008, he performed a right straight leg raising that led to 
low back pain.  Nevertheless, the Board concludes that this 
scant evidence is not sufficient to warrant a separate rating 
in the absence of other complaints or clinical findings 
supporting the presence of neurological deficiencies in the 
right lower extremity. In this regard, the Board finds it 
significant that the veteran has not complained of 
radiculopathy in his lower right extremity, and his most 
recent VA examination, performed in July 2008 was negative 
for any organic changes, as well as any sensory or reflex 
abnormalities, affecting that extremity.  The Board therefore 
concludes that the evidence of record does not support an 
award of a separate rating for neurological manifestations of 
his low back disability in his right lower extremity under DC 
8520.

The Board has found that the veteran is not entitled to a 
disability rating in excess of 40 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to and after September 2003.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, there is no contention by the 
veteran and nothing of record reflecting unfavorable 
ankylosis of either the thoracolumbar spine or the entire 
spine, which would warrant a higher rating of 60 percent.  
The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, while the veteran has 
complained of neurological manifestations affecting his lower 
left extremity since 2007, objective manifestations have been 
demonstrated for that extremity only since July 18, 2008, and 
those manifestations reveal no more than a mild degree of 
incomplete paralysis of the sciatic nerve.  Accordingly, the 
Board finds that the veteran is entitled to a separate 10 
percent rating for neurological manifestations of his low 
back disability in his left lower extremity under DC 8520, 
effective July 18, 2008.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40 percent rating.  
However, the Board finds that the weight of the credible 
evidence demonstrates that the veteran is entitled to a 
separate 10 percent rating, but no higher, for the 
neurological manifestations of his low back disability in his 
left lower extremity, effective July 18, 2008.  All 
reasonable doubt has been resolved in favor the veteran in 
making this decision. 38 U.S.C.A. § 5107(b) (West 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's low back disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
Board acknowledges that the veteran has complained that his 
back pain interferes with his job as a substitute teacher and 
prevents him from exercising as regularly or vigorously as he 
would like.  However, the evidence of record indicates that 
the veteran remains employed and is able to perform routine 
daily living activities.  Further, there is no clinical 
evidence indicating that the disabilities have resulted in 
marked interference with employment, i.e., beyond that 
contemplated in schedular ratings.  Nor is there any evidence 
that those conditions have warranted frequent, or indeed, any 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In light 
of the above, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Effective August 15, 2003, an increased rating of 40 percent, 
but no higher, for a low back disability is granted.

Effective July 18, 2008, a separate 10 percent rating for 
mild incomplete paralysis of the sciatic nerve of the left  
lower extremity, is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


